Title: To James Madison from Thomas Farmar, 11 March 1806 (Abstract)
From: Farmar, Thomas
To: Madison, James


                    § From Thomas Farmar. 11 March 1806, New York. “I have the honour to address you by direction of the Committee appointed at a General Meeting of Merchants in this City, on the 26th. December.
                    
                    “The opinions and wishes of the Commercial Interest of New York, were expressed in their late memorial to the President, and Congress, since which nothing has occurred to change their sentiments, or diminish their apprehensions.
                    “Sensible that Foreign relations must be intricate, and believing those of the United States to be involved in unusual perplexity, the Merchants of New York have waited in silence, but with anxiety, the developement of those measures, which the wisdom of Government may have devised for redress of Wrongs already suffered, and protection against Injuries still apprehended.
                    “Even at this late hour, although warrented as well by the usage of other nations, as by our own republican institutions; freely to ask, and confidently to expect, every useful information which can be given, without embarrassing the measures of Government, they would still preserve the same respectful silence, if they were not impelled by motives of irresistible force.
                    “The season approaches to commence their most important operations, dependent for success on a continuance of peace. The present stagnation of business, if protracted, would not merely diminish their profits, but must distress those of their fellow Citizens who depend on daily labour, for daily bread. It must injure also those who procure by selling the productions of their soil, articles of consumption which habit has rendered necessary to comfortable existence. On the other hand, Merchants and Insurers, must be ruined, if they Adventure on calculations essentially erroneous. The mechanics with whom they are connected must be involved in the same catastrophe. The produce of our Country will then no longer find those markets which gave a spring to National industry; and thus our prosperity must vanish.
                    “Under the pressure of such cogent circumstances, the merchants of New York hope it will not be deemed impertinent; respectfully to sollicit information on four distinct points, highly interesting, which are now involved in dangerous obscurity.
                    “The situation in which we are placed with Great Britain claims the first notice because of her prodigious maritime power, which it is apprehended by some may suddenly be employed to anihilate our Commerce. We wish therefore to be informed whether the injurious principles adopted by her Tribunals have been relinquished or extended. Whether the measures devised by the Wisdom of Government to obtain redress, compensation, and security, promise a successful result; or whether the Merchants must expect more portentous events.
                    “Rumours have prevailed respecting our relations to the opposed Belligerents, and of events tending to embroil us with them, which have alarmed the Merchants of New York; They are desirous of knowing whether those rumours be idle and Vain or whether from transactions in the knowledge of Government, it would be prudent to suspend, or wholly to abandon our Commerce with France & Spain.
                    “There was reason to believe that Peace had been made with Triopoli, but as no ratification of a Treaty has been officially published, the Merchants wish to know whether investments for the Mediterranean can safely be made, or whether they must provide against the depredation of Barbary Corsairs.
                    “Finally the plunder and outrage to which Commerce is exposed in the West Indies, and even on our own Coasts, render it very desireable to know whether Government contemplate employing a respectable naval force to repress those predatory incursions.
                    
                    “I am directed, Sir, by the Committee to disavow all intention or even wish to pry into the secrets of Government, or urge the disclosure of measures which it may deem useful or convenient to conceal: more especially to ask any thing incompatible with your official obligations.”
                